Citation Nr: 0402954	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a rating decision of July 29, 1974, assigning a 60 
percent evaluation for post-operative laminectomy, residuals 
of herniated nucleus pulposus at L5-S1, should be reversed or 
amended on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to March 
1954, and from November 1957 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran claims that a July 1974 rating decision that 
assigned a 60 percent evaluation for his service-connected 
back disability contains clear and unmistakable error.


FINDINGS OF FACT

1.  An unappealed July 1974 rating decision assigned a 60 
percent evaluation for the veteran's service-connected post-
operative laminectomy, residuals of herniated nucleus 
pulposus at L5-S1.

2.  At the time of the 1974 rating decision, the facts known 
at the time were before the adjudicator and the law then in 
effect was correctly applied. 

3.  No error in the July 1974 rating decision has been 
identified which, had such error not been made, would have 
resulted in a manifestly different outcome.


CONCLUSIONS OF LAW

1.  A July 1974 rating decision that established service 
connection and assigned a 60 percent evaluation for the 
veteran's post-operative laminectomy, residuals of herniated 
nucleus pulposus at L5-S1 is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The July 1974 rating decision does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 C.F.R. § 3.159.

The Board notes that the 'duty to assist' provisions of the 
VCAA are not applicable to claims alleging clear and 
unmistakable error (CUE).  Livesay v. Principi, 15 Vet. App. 
165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  The record at the time of the decision in 
question is the record which must be examined.  The Board 
thus finds that further development of the record is not 
necessary and that additional assistance pursuant to 
38 U.S.C.A. § 5103(a) is not required.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  
Accordingly, disposition of the veteran's claim at this time 
is appropriate.


Clear and Unmistakable Error

In a July 1974 rating decision, the RO granted service 
connection for post operative laminectomy, residuals, 
herniated nucleus pulposus L5-S1, and assigned a 60 percent 
evaluation for this disability.  The RO properly advised the 
veteran of that decision by letter dated in August 1974.  The 
veteran did not appeal this determination and the July 1974 
decision became final.  38 U.S.C.A. § 7105(d).  That decision 
can be reversed or amended only upon a showing that it was 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2003); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this 
case, the veteran requests that the July 1974 rating decision 
be reversed or amended on the basis of CUE.  

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
"In order for there to be a valid claim of [CUE], ... [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  Id.; see also Damrel v. 
Brown, 6 Vet. App. 242, 245-46 (1994).  "[I]t is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
4-, 43-44 (1993) (emphasis in original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1974), extant at the time of the July 1974 rating decision 
provided for a 60 percent evaluation for pronounced 
intervertebral disc syndrome with persistent sciatic neuritis 
with characteristic pain and demonstrable muscle spasm, 
absent tendo Achillis reflex, or other nerve pathology 
appropriate to site of diseased disc, and little intermittent 
relief.  This represents the maximum rating evaluation under 
this diagnostic code.

At the time of the July 1974 rating decision, the evidence of 
record consisted of the veteran's service medical records and 
a report of VA medical examination conducted in June 1974.

The veteran's service medical records document intermittent 
treatment for back pain.  These records show the veteran was 
hospitalized in June 1971 for herniated nucleus pulposus, L5-
S1, right side for which he underwent hemilaminectomy.  The 
records show the veteran next presented in June 1972 with 
complaints of a history of returned back pain.  He was 
treated conservatively for his continued complaints of back 
pain.  The veteran was later hospitalized in December 1972, 
and placed in pelvic traction at that time with his symptoms 
improving.  He was readmitted from February 1973 to March 
1973, following a recurrence of back pain.  The veteran was 
again admitted shortly thereafter in March 1973, at which 
time a laminectomy at L5-S1 and arthrodesis of L5-S1 were 
performed.

Examination upon separation from service, in October 1973, is 
negative for any findings relative to the back.  The medical 
examination report indicates the spine, and musculoskeletal 
and neurological systems were evaluated as normal.

On VA medical examination in June 1974, the veteran reported 
a history of injury to the back with surgical treatment in 
1971 and 1973.  He presented with complaints of being unable 
to unable to bend fully, describing decreased mobility of the 
back.  He indicated he was unable to stand for 20 minutes, 
sit for a hour, or sleep while lying on his stomach due to 
back pain.  He reported symptoms of swelling of the feet 
after sitting for two to three hours.  The veteran reported 
he was not employed at that time, but noted he was "planning 
to go to work."  

The examiner observed that the veteran was unable to bend 
forward to pick up an object on the floor.  It was further 
noted that the veteran experienced difficulty in putting on 
or wearing shoes or socks, and had to bend at the knees.  
Physical examination revealed tenderness of the lumbosacral 
area, especially at the site of the operation.  The veteran 
exhibited sensitivity to touch of the right buttock.  Slight 
swelling of the feet was also noted.  Reflexes were evaluated 
as normal.  X-ray studies of the lumbar spine, conducted at 
that time, revealed solid bony fusion of L5 to sacrum.  The 
examiner also noted these studies showed evidence of opaque 
material from the myelogram in the spinal canal.  A 
diagnostic impression of post operative herniated disc, L5 
and S1, was noted.

After reviewing the evidence of record at the time of the 
July 1974 adjudication, the Board finds that the July 1974 
rating decision which assigned a 60 percent evaluation for 
the veteran's disability was based on the correct facts as 
they were known at that time.  Applying the schedular 
criteria for Diagnostic Code 5293 to the contemporaneous 
evidence of record in July 1974 does not demonstrate that the 
veteran's disability due to post-operative residuals of 
herniated nucleus pulposus warranted a rating in excess of 60 
percent under the schedular criteria in effect during the 
relevant period.  In this context, absent evidence of 
ankylosis or residuals of vertebra fracture, the criteria for 
a 100 percent evaluation under Diagnostic Codes 5286 or 5285, 
respectively, were not met at the time of the RO's July 1974 
decision.  The Board has carefully considered the assembled 
evidence of record at the relevant period.  Thus, there is 
simply no indication of any undisputed, contemporaneous 
evidence showing that the veteran's back disability warranted 
a higher rating evaluation at the time of the July 1974 
rating decision.  Myler, 1 Vet. App. at 575 (holding that the 
assignment of a disability rating can be grounds for CUE if 
it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation).  In this case, however, the veteran does not 
contend the schedular criteria in effect in 1974 permitted a 
higher rating evaluation for his service-connected 
disability.

Instead, the veteran's primary argument is that the RO 
committed error due to its failure to refer this matter for 
extraschedular consideration at the time of the 1974 
adjudication.  In this regard, he points to the necessity for 
two surgical procedures, the particular circumstances of 
these procedures, and residual impairment attendant to 
multiple procedures, in this case, as highly suggestive of a 
level of disability productive of greater impairment, the 
severity of which should reasonably have been considered more 
severe than contemplated by the schedular criteria in effect 
at that time.  The veteran has asserted that it was 
foreseeable, based upon a thorough review of the evidence, 
that a solid fusion was not likely achieved even under the 
most favorable circumstances.  He contends that his 
persistent pain and other symptomatology was suggestive of a 
failed fusion and that further clinical assessment and 
diagnostic evaluation conducted during the 1974 VA 
examination might have revealed this circumstance.  He 
further notes that the total disability picture associated 
with his back disorder is compounded by the injury at the L4-
5 disc space, which has never been clinically addressed 
adequately.  He maintains the truthfulness of his contentions 
in this regard have been borne out by the later medical 
evidence which was the basis for the subsequent assignment of 
a total rating evaluation based upon the service-connected 
back disability, and more recent medical evidence concerning 
the extent of pathology involving the spine.  

Pursuant to 38 C.F.R. § 3.321(b)(1) (1974), an extra-
schedular rating was in order where there existed such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as to render impractical the 
application of the regular schedular standards.  

In this case, the evidence did not show that the veteran had 
been frequently hospitalized due to the back disability.  The 
record clearly demonstrates the veteran had undergone periods 
of hospitalization and twice underwent surgical treatment for 
his back disability prior to his retirement from active duty.  
There is no indication of record that further surgical 
treatment was recommended proximate to the veteran's release 
from active duty.  The veteran had been clinically evaluated 
for complaints of chronic pain.  Review of the evidence in 
this case, at the time of the 1974 adjudication, does not 
refer to any factors which would warrant the assignment of an 
extraschedular rating based upon the need for 
hospitalization.

The main analysis here was whether an exceptional or unusual 
disability picture was presented with such related factors as 
marked interference with employment.  In this context, 
however, it does not appear that service department medical 
examiners clinically determined the veteran to be 
unemployable due to his back disorder.  Similarly, the VA 
examiner did not find the veteran to be unemployable due to 
his back disability.  It is clear that, due to the chronic 
nature of the veteran's back disability, interference with 
any employment was somewhat foreseeable.  The objective 
clinical findings of record at the relevant period are 
negative for any opinion evidence that the disability picture 
presented showed the veteran's employability was somehow 
unusually restricted due to impairment associated with the 
back disorder.  Indeed, the evidence of record shows the 
veteran was pursuing civil service employment following his 
release from service, and sought to initiate procedures 
attendant with such employment.  Relying on the evidence of 
record, the RO properly determined that the clinical records, 
in conjunction with the VA medical examination report as 
cited above, did not show that the veteran's condition should 
be rated outside of the schedular criteria.  

The veteran has insistently maintained that the RO should 
have reasonably foreseen the failed ameliorative effect of 
his surgical treatment in light of his persistent complaints 
and included such consideration in its assignment of a 60 
percent rating evaluation for his back disability.  However, 
in its assignment of an appropriate rating evaluation, VA 
does not look prospectively at potential symptomatology.  
Rather, the current manifestations of the disability are 
considered based upon the assembled objective medical 
evidence of record at that time.  In this respect, 
application of the rating schedule to assign disability 
evaluations does not allow for anticipatory findings that 
might be later confirmed on medical evaluation.

Finally, the Board notes that the veteran intimates that the 
medical evidence considered by the RO in July 1974 was 
insufficient, and that further diagnostic evaluation 
conducted in conjunction with VA examination at that time 
would have likely revealed additional impairment of the 
lumbosacral spine.  Such a contention constitutes an 
allegation of a breach of the duty to assist.  The Court of 
Appeals for Veterans Claims has held that a breach by VA of 
its duty to assist cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete record 
rather than an incorrect one.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).  There is no indication of record that the examining 
physician determined that further diagnostic evaluation or 
specialized clinical assessment was warranted based upon the 
findings shown on examination or the veteran's presenting 
complaints.  Further, after having carefully examined the 
record in light of the complaints presented, the VA 
examination report included a considered review of the 
objective clinical findings on examination and resultant 
diagnostic assessment.  There is no basis to find that the 
referenced VA examination was inadequate for rating purposes.

Accordingly, the Board must find that the July 1974 rating 
decision was in accordance with acceptable rating judgment.  
Although the RO's July 1974 rating decision and notification 
letter did not offer as detailed a recitation of the 
particular facts in this case or explanation of the rationale 
for the decision as the veteran would have preferred, 
clearly, it was not shown that the evidence compelled a 
higher rating evaluation than the assigned 60 percent, nor 
did the circumstances presented warrant extra-schedular 
consideration for the service-connected post-operative 
laminectomy, residuals of herniated nucleus pulposus at L5-
S1.  See Bierman v. Brown, 6 Vet. App. 125, 131 (1994); 
Suttman v. Brown, 5 Vet. App. 127, 133-34 (1993).


ORDER

As the rating decision of July 29, 1974, which assigned a 60 
percent evaluation for the veteran's service-connected post-
operative laminectomy, residuals of herniated nucleus 
pulposus at L5-S1 does not contain clear and unmistakable 
error, the appeal is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



